Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 5, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158214
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  STRATEGY AND EXECUTION, INC.,                                                                       Elizabeth T. Clement
           Plaintiff/Counterdefendant-                                                                Megan K. Cavanagh,
                                                                                                                       Justices
           Appellee,
  v                                                                SC: 158214
                                                                   COA: 337105
                                                                   Oakland CC: 2015-146756-CK
  LXR BIOTECH, LLC,
            Defendant/Counterplaintiff-
            Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 28, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 5, 2019
           s0225
                                                                              Clerk